Exhibit 10.1
AMERICAN SUPERCONDUCTOR CORPORATION
Executive Severance Agreement
     THIS EXECUTIVE SEVERANCE AGREEMENT by and between American Superconductor
Corporation, a Delaware corporation (the “Company”), and Susan J. DiCecco (the
“Executive”) is made as of September 8, 2009 (the “Effective Date”).
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Executive and to minimize the distraction from
the possibility of an unwarranted termination of employment.
     WHEREAS, the Company and the Executive acknowledge and agree that the
benefits described in this Agreement are not intended to, and shall not,
constitute a severance plan, and shall confer no benefit on anyone other than
the parties hereto.
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the specific circumstances
described below.
     Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          (a) “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (c) below:
               (A) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, or (ii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or
               (B) the Continuing Directors (as defined below) no longer
constituting a majority of the Board (or, if applicable, the Board of Directors
of a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed

 



--------------------------------------------------------------------------------



 



by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election; provided, however, that there shall be
excluded from this clause (ii) any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents, by or on behalf of a person other than the Board; or
               (C) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions (a “Business Combination”), other than a
Business Combination in which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively.
          (b) “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.
          (c) “Cause” means:
               (A) the Executive’s failure to perform his reasonable assigned
duties to the standards reasonably required by the Company (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written notice is received by the
Executive from the Company describing in reasonable detail the manner in which
the Board of Directors believes the Executive has not performed the Executive’s
duties to the standards reasonably required by the Company; or
               (B) the Executive’s willful engagement in illegal conduct or
gross misconduct that is materially injurious to the Company. For purposes of
this Section 1.3(b), no act or failure to act by the Executive shall be
considered “willful” unless it is done intentionally and without reasonable
belief that the Executive’s action was in the best interests of the Company.
          (d) “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the following events or circumstances:
               (A) a material diminution in the Executive’s base compensation;
or
               (B) a material diminution in the Executive’s authority, duties,
or responsibilities; or
               (C) a material change in the geographic location at which the
Executive must perform his duties; or

2



--------------------------------------------------------------------------------



 



               (D) any other action or inaction of the Company which constitutes
a material breach by the Company of this Agreement.
     Any termination by the Executive for Good Reason shall be communicated by
means of a written notice delivered by the Executive to the Company within
90 days of the initial existence of the occurrence or condition on which the
Executive bases his claim for Good Reason. If the condition is capable of being
corrected, the Company shall have 30 days during which it may remedy the
condition (the “Cure Period”). Notwithstanding the occurrence of any such event
or circumstance, such occurrence shall not be deemed to constitute Good Reason
if such event or circumstance has been fully corrected within the Cure Period
and the Executive has been reasonably compensated for any losses or damages
resulting therefrom. If the condition is not corrected, the Executive must leave
employment within one (1) year after the Company fails to cure the condition
giving rise to the Executive’s claim for Good Reason during the Cure Period.
          (e) “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
          (f) “Severance Period” shall mean the period of 12 months immediately
following the Date of Termination (as defined in Section 3.2(a) below).
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
neither a termination of employment covered by Section 4.1(a) below nor a Change
in Control occurred during the Term, or (b) the fulfillment by the Company of
all of its obligations under Section 4 following a termination of the
Executive’s employment with the Company. “Term” shall mean the period commencing
as of the Effective Date and continuing in effect through March 31, 2011;
provided, however, that commencing on April 1, 2011 and each April 1 thereafter
(each hereinafter referred to as a “Renewal Date”), the Term shall be
automatically extended for one additional year so as to terminate one year from
such Renewal Date, unless at least 90 days prior to such Renewal Date, the
Company shall have given the Executive written notice that the Term will not be
extended.
     3. Employment Status; Termination Following Change in Control.
          (a) Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Company or the Executive from terminating his employment at
any time, before or after a Change in Control.
          (b) Termination of Employment.
               (A) Any termination of the Executive’s employment by the Company
at any time during the Term or at any time after the Change in Control Date, or
by the Executive within 12 months following the Change in Control Date (other
than due to the death of the Executive) shall be communicated by a written
notice to the other party hereto (the “Notice of Termination”), given in
accordance with Section 6.2. Any Notice of Termination shall: (i) indicate (in
the case of a termination by the Company) whether such termination is for Cause
and (in the case of a termination by the

3



--------------------------------------------------------------------------------



 



Executive within 12 months following the Change in Control Date) whether such
termination is for Good Reason, (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment for Cause or for Good Reason and
(iii) specify the Date of Termination (as defined below). The effective date of
an employment termination (the “Date of Termination”) shall be the close of
business on the date specified in the Notice of Termination (which date may not
be less than 15 days or more than 120 days after the date of delivery of such
Notice of Termination), in the case of a termination other than one due to the
Executive’s death, or the date of the Executive’s death, as the case may be.
               (B) The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting any such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
               (C) Any Notice of Termination for Cause given by the Company must
be given within 90 days of the occurrence of the event(s) or circumstance(s)
that constitute(s) Cause.
               (D) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days of the occurrence of the event(s) or
circumstance(s) that constitute(s) Good Reason.
     4. Benefits to Executive.
          (a) Termination Prior to Change in Control Date.
               (A) Termination Without Cause. If, prior to a Change in Control
Date (including a situation in which a Change in Control Date never occurs), the
Company terminates the Executive’s employment other than for Cause, Disability
or death, then the Executive shall be entitled to the following benefits, the
distribution of which shall be subject to the provisions of Sections 4.4 and
4.7:
                    the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, the sum of the following amounts: (1) the
Executive’s base salary through the Date of Termination, (2) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and (3) any accrued vacation pay, in each case to the extent
not previously paid (the sum of the amounts described in clauses (1) through
(3) shall be hereinafter referred to as the “Accrued Obligations”);
                    during the Severance Period, the Company shall continue to
pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    during the Severance Period, the Company shall continue to
provide to the Executive and the Executive’s family those benefits which would
have been provided to them if the Executive’s employment had not been
terminated, in accordance with the applicable Benefit Plans in effect on the
Date of Termination (to the extent such benefits can be provided to
non-employees, or to the extent such health insurance benefits cannot be
provided to non-employees, then the cash equivalent thereof, based on the cost
thereof to the Company, which cash amount shall be paid proportionately over

4



--------------------------------------------------------------------------------



 



the Severance Period, monthly in advance); provided, however: (1) that if the
Executive becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to the Executive and his family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and his family; and (2) to the extent
that such payments are taxable to the Executive and/or extend beyond the COBRA
continuation period, then such payments shall be made monthly in advance.
               (B) Other Terminations. If, prior to the Change in Control Date,
the Executive’s employment with the Company is terminated other than under the
circumstances described in Section 4.1(a), then the Company shall (i) pay the
Executive (or his estate, if applicable), in a lump sum in cash on the Date of
Termination, the Accrued Obligations and (ii) to the extent not previously paid
or provided, timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
subsidiaries (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”), the distribution of which shall be subject to the
provisions of Section 4.7.
          (b) Termination Following Change in Control Date.
               (A) Termination within 12 Months Following Change in Control
Date. If the Company terminates the Executive’s employment other than for Cause,
Disability or death within 12 months following the Change in Control Date, or if
the Executive terminates his employment for Good Reason within 12 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits, the distribution of which shall be subject to the
provisions of Sections 4.4 and 4.7:
                    the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, (A) the Accrued Obligations and (B) the product
of (x) the annual target bonus payable to the Executive for the fiscal year in
which the Date of Termination occurs and (y) a fraction, the numerator of which
is the number of days in the then-current fiscal year through the Date of
Termination, and the denominator of which is 365, less any portion of such bonus
previously paid to the Executive;
                    during the Severance Period, the Company shall continue to
pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    during the Severance Period, the Company shall continue to
provide to the Executive and the Executive’s family those benefits which would
have been provided to them if the Executive’s employment had not been
terminated, in accordance with the applicable Benefit Plans in effect on the
Date of Termination (to the extent such benefits can be provided to
non-employees, or to the extent such health benefits cannot be provided to
non-employees, then the cash equivalent thereof, based on the cost thereof to
the Company, which cash amount shall be paid proportionately over the Severance
Period, monthly in advance); provided, however: (1) that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and his family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family; and (2) to the extent that
such payments are taxable

5



--------------------------------------------------------------------------------



 



to the Executive and/or extend beyond the COBRA continuation period, then such
payments shall be made monthly in advance.
               (B) Termination More Than 12 Months Following Change in Control
Date. If the Company terminates the Executive’s employment other than for Cause,
Disability or death more than 12 months following the Change in Control Date,
then the Executive shall be entitled to the following benefits, the distribution
of which shall be subject to the provisions of Sections 4.4 and 4.7:
                    the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, the Accrued Obligations;
                    during the Severance Period, the Company shall continue to
pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    during the Severance Period, the Company shall continue to
provide to the Executive and the Executive’s family those benefits which would
have been provided to them if the Executive’s employment had not been
terminated, in accordance with the applicable Benefit Plans in effect on the
Date of Termination (to the extent such health benefits can be provided to
non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof, based on the cost thereof to
the Company, which cash amount shall be paid proportionately over the Severance
Period, monthly in advance); provided, however: (1) that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and his family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family; and (2) to the extent that
such payments are taxable to the Executive and/or extend beyond the COBRA
continuation period, then such payments shall be made monthly in advance.
               (C) Other Terminations. If, following the Change in Control Date,
the Executive’s employment with the Company is terminated other than under the
circumstances described in Section 4.2(a) or Section 4.2(b), then the Company
shall (i) pay the Executive (or his estate, if applicable), in a lump sum in
cash on the Date of Termination, the Accrued Obligations and (ii) to the extent
not previously paid or provided, timely pay or provide to the Executive the
Other Benefits, the distribution of which shall be subject to the provisions of
Section 4.7.
               (D) Expenses. Subject to Section 4.7, the Company agrees to
reimburse the Executive for all legal and other fees and expenses that the
Executive reasonably incurs as a result of any claim or dispute regarding the
benefits due to the Executive pursuant to this Section 4.2 if the Executive
prevails in such claim or dispute.
          (c) Section 280G Provisions.
               (A) Notwithstanding any other provision of this Agreement, in the
event that the Company undergoes a Change in Ownership or Control (as defined
below), the Company shall not be obligated to provide to the Executive a portion
of any Contingent Compensation Payments (as defined below) that the Executive
would otherwise be entitled to receive to the extent necessary to eliminate
Excess Parachute Payments (as defined below) for the Executive, except as set
forth in Section 4.3(b). For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be

6



--------------------------------------------------------------------------------



 



referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”
               (B) Notwithstanding the provisions of Section 4.3(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with Treasury
Regulation Section 1.280G-1, Q/A-31, Q/A-32, Q/A-33 or any successor provisions)
of the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him (including, state and federal income taxes on the Eliminated Payments,
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”, which term shall include applicable Treasury Regulations),
payable with respect to all of the Contingent Compensation Payments in excess of
the Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code),
and any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.3(b) shall be referred to as a
“Section 4.3(b) Override.” For purposes of this paragraph, if any federal, state
or local income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal, state and local income
tax rate provided by law.
               (C) For purposes of this Section 4.3 the following terms shall
have the following respective meanings:
                    “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.
                    “Excess Parachute Payment” shall mean a payment described in
Section 280G(b)(1) of the Code.
               (D) Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4.3(d).
                    In the event that the Company undergoes a Change in
Ownership or Control, and the Executive becomes entitled to receive Contingent
Compensation Payments relating to such Change in Ownership or Control, the
Company shall (A) determine at such time or times as may be necessary to comply
with the requirements under Section 280G of the Code whether such Contingent
Compensation Payments constitute in whole or in part Excess Parachute Payments
and (B) in the event the Company determines that such Contingent Compensation
Payments constitute in whole or in part Excess Parachute Payments, notify the
Executive (within 30 days after each such determination and with reasonable
detail regarding the basis for its determinations) of the following: (1) which
Potential

7



--------------------------------------------------------------------------------



 



Payments constitute Contingent Compensation Payments, (2) the Eliminated Amount
and (3) whether the Section 4.3(b) Override is applicable.
                    Within 30 days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that he agrees with the Company’s determination
pursuant to the preceding sentence, or (B) that he disagrees with such
determination, in which case he shall set forth (1) which Potential Payments
should be characterized as Contingent Compensation Payments, (2) the Eliminated
Amount, or (3) whether the Section 4.3(b) Override is applicable.
                    If and to the extent that any Contingent Compensation
Payments are required to be treated as Eliminated Payments pursuant to this
Section 4.3, then the Payments shall be reduced or eliminated, as determined by
the Company, in the following order: (A) any cash payments, (B) any taxable
benefits, (C) any nontaxable benefits, and (D) any vesting of equity awards, in
each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date that triggers the applicability of the
excise tax, to the extent necessary to maximize the Eliminated Payments.
                    If the Executive fails to deliver an Executive Response on
or before the required date, the Company’s initial determinations shall be
final, and the Company shall make the Potential Payments (other than the
Eliminated Payments) to the Executive within 10 business days following the due
date for delivery to the Company of the Executive Response (except for any
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due).
                    If the Executive states in the Executive Response that he
agrees with the Company’s determinations, the Company’s initial determinations
shall be final, the Contingent Compensation Payments that shall be treated as
Eliminated Payments shall be as set forth in the Executive Response, and the
Company shall make the Potential Payments (other than the Eliminated Payments)
to the Executive within 10 business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due).
                    If the Executive states in the Executive Response that he
disagrees with the Company’s determinations, then, for a period of 60 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
10 business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments (other than Eliminated Payments)
shall be made within 10 business days following the resolution of such dispute.
                    Subject to the limitations contained in Sections 4.3(a) and
(b) hereof, the amount of any payments to be made to the Executive following the
resolution of such dispute shall be

8



--------------------------------------------------------------------------------



 



increased by amount of the accrued interest thereon computed at the prime rate
announced from time to time by Bank of America, compounded monthly from the date
that such payments originally were due.
                    In the event the Company is required to perform a
redetermination in accordance with Treas. Reg. 1.280G-1 Q/A-33(b) with respect
to any Contingent Compensation Payments, this Section 4.3(d) shall apply with
respect to such redetermination and the parties shall make such adjustments as
may be necessary as a result of such redetermination including, if appropriate,
the payment by the Company of Contingent Compensation Payments previously
treated as Eliminated Payments if the Section 4.3(b) Override applies as a
result of such redetermination.
               (E) The provisions of this Section 4.3 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
          (d) Release. The obligation of the Company to make the payments and
provide the benefits to the Executive under Section 4.1(a), Section 4.2(a) or
Section 4.2(b) is conditioned upon the Executive signing a release of claims in
the form attached hereto as Exhibit A, or such other form as may be agreed to by
the Company and the Executive (the “Employee Release”), within 21 days (the
“Release Period”) following the Date of Termination and upon the Executive not
revoking the Employee Release in a timely manner thereafter. Provided that the
Employee Release has become binding, the payments to the Executive under
Section 4.1(a), Section 4.2(a) or Section 4.2(b) shall be payable or shall
commence on the 30th day following the Date of Termination. Notwithstanding the
foregoing, the provisions of benefits under Section 4.1(a)(iii),
Section 4.2(a)(iii) or Section 4.2(b)(iii) shall continue during the Release
Period and any applicable revocation period.
          (e) Exclusive Severance Benefits. The making of the payments and the
provision of the benefits by the Company to the Executive under Section 4.1(a),
Section 4.2(a) or Section 4.2(b) shall constitute the entire obligation of the
Company to the Executive as a result of the termination of his employment under
the circumstances set forth in such Sections, and the Executive shall not be
entitled to additional payments or benefits under any other plan, program,
policy, practice, contract or agreement of the Company or its subsidiaries.
          (f) Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in Section 4.1(a), Section 4.2(a)
or Section 4.2(b) by seeking other employment or otherwise. Further, except as
provided in Section 4.1(a)(iii), Section 4.2(a)(iii) or Section 4.2(b)(iii), the
amount of any payment or benefits provided for in Section 4.1(a), Section 4.2(a)
or Section 4.2(b) shall not be reduced by any compensation earned or benefits
received by the Executive as a result of employment by another employer.
          (g) Section 409A. Subject to this Section 4.7, any severance payments
or benefits under this Agreement shall begin only upon the date of the
Executive’s “separation from service” (as determined below), which occurs on or
after the date of the Executive’s termination. The following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to the Executive under Sections 4.1 or 4.2, as applicable:
               (A) It is intended that each installment of the payments and
benefits provided under Sections 4.1 and 4.2 shall be treated as a separate
“payment” for purposes of Section 409A of the U.S. Internal Revenue Code of
1986, as amended, and the guidance issued thereunder (“Section 409A”).

9



--------------------------------------------------------------------------------



 



Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A;
               (B) If, as of the date of the “separation from service” of the
Executive from the Company (within the meaning of Section 4.7(d) below), the
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the payments and benefits shall be made on the dates
and terms set forth in Sections 4.1 or 4.2, as applicable; and
               (C) If, as of the date of the separation from service of the
Executive from the Company, the Executive is a specified employee, then:
                    Each installment of the payments and benefits due under
Sections 4.1 or 4.2 that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and
                    Each installment of the payments and benefits due under
Sections 4.1 or 4.2 that is not described in Section 4.7(c)(i), above, and that
would, absent this subsection, be paid within the six-month period following the
separation from service of the Executive from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, the Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.
               (D) The determination of whether and when a separation from
service from the Company has occurred shall be made and in a manner consistent
with and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 4.7(d),
“Company” shall include all persons with whom the Company would be considered a
single employer as determined under Treasury Regulation Section 1.409A-1(h)(3).
               (E) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.

10



--------------------------------------------------------------------------------



 



               (F) The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A and do not satisfy an exemption from, or the conditions of,
Section 409A.
     5. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the reasons
for the denial and the provisions of this Agreement relied upon. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Boston, Massachusetts, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.
     6. Miscellaneous.
          (a) Successors. This Agreement shall be binding upon the Company and
its successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.
          (b) Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
64 Jackson Road, Devens, Massachusetts 01434, and to the Executive at the
Executive’s address indicated on the signature page of this Agreement (or to
such other address as either the Company or the Executive may have furnished to
the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
          (c) Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
          (d) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          (e) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.

11



--------------------------------------------------------------------------------



 



          (f) Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          (h) Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.
          (i) Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Notwithstanding the foregoing, the provisions of any stock option
agreements between the Company and the Executive (including any terms thereof
relating to acceleration of vesting) shall not be superseded by or modified by
the terms of this Agreement.
          (j) Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          (k) Executive’s Acknowledgements. The Executive acknowledges that he:
(a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the law firm
of Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the Company
in connection with the transactions contemplated by this Agreement, and is not
acting as counsel for the Executive.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Severance Agreement as of the day and year first set forth above.

            AMERICAN SUPERCONDUCTOR CORPORATION
      Signature:   /s/ Gregory J. Yurek       Print name:   Gregory J. Yurek   
  Title:   President and Chief Executive Officer        EXECUTIVE
      Signature:   /s/ Susan J. DiCecco       Print name:   Susan J. DiCecco   
   
Address:

c/o American Superconductor Corporation
64 Jackson Road
Devens, MA 01434-4020   

13



--------------------------------------------------------------------------------



 



         

Exhibit A
RELEASE
     In consideration of the payment to me of the severance benefits pursuant to
Section 4.1(a), 4.2(a) or 4.2(b) of my Executive Severance Agreement with
American Superconductor Corporation (the “Company”) dated September 8, 2009 (the
“Agreement”), I hereby agree as follows:
1. I, on behalf of myself and my representatives, agents, estate, heirs,
successors and assigns, hereby irrevocably and unconditionally release, remise
and discharge the Company, its officers, directors, stockholders, affiliates
(within the meaning of the Securities Act of 1933), attorneys, agents and
employees, and their respective predecessors, successors and assigns
(collectively, the “Company Releasees”), from any and all actions or causes of
action, suits, claims, complaints, liabilities, contracts, torts, debts,
damages, controversies, rights and demands, whether existing or contingent,
known or unknown, arising up to and through the date of this Release out of my
employment, or the termination of my employment, with the Company, including,
but not limited to, all employment discrimination claims under the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101 et seq., the Massachusetts Fair Employment Practices
Act, M.G.L. c.151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L.
c.12, §§ 11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and
M.G.L. c.214, § 1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §
1 et seq., and the Massachusetts Privacy Act, M.G.L. c.214, § 1B, all as
amended, and all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§ 1681 et seq. and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; and all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options. Notwithstanding
the foregoing, (a) nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that I acknowledge that I may not recover
any monetary benefits in connection with any such claim, charge or proceeding),
(b) this Release does not extend to any rights I have that arise after the date
hereof under the Agreement and (c) this Release does not extend to any rights I
may have to indemnification as an officer or director of the Company under the
provisions of the Company’s By-laws or applicable law.
2. I have been advised by the Company to consult with counsel before signing
this Release, and have been given the opportunity to consult with my own counsel
prior to signing this Release.
3. I have been given up to twenty-one (21) days from the receipt of this Release
to consider whether to execute this Release.
4. I have been advised that even after I sign this Release, I may revoke it
within seven (7) days of the date of my signing by delivering a signed
revocation notice to the Secretary of the Company. Delivery by ordinary mail
will effectively revoke my assent to this Release if it is postmarked no later
than seven days after I sign this Release.
5. This Release shall not become effective and in force until eight days after I
sign, provided I have not timely revoked my acceptance.

14



--------------------------------------------------------------------------------



 



6. I acknowledge and reaffirm my obligations under the American Superconductor
Corporation Employee Nondisclosure and Developments Agreement.
7. No representation, promise or inducement has been offered or made to induce
me to enter into this Release, and I am competent to execute this Release and
accept full responsibility therefore.
Name:
 
Signature:
 
Date of execution:
 

15